 

Exhibit 10.3

EXECUTION

AMENDMENT NUMBER FOUR

to the

AMENDED AND RESTATED Loan And Security AGREEMENT

Dated as of September 15, 2016,

between

PENNYMAC CORP.,

PENNYMAC HOLDINGS, LLC,

and

CITIBANK, N.A.

This AMENDMENT NUMBER FOUR (this “Amendment Number Four”) is made this 3rd day
of March, 2017, between among PENNYMAC CORP., a Delaware corporation, (“PMAC” or
a “Borrower”), PENNYMAC HOLDINGS, LLC (“Holdings” or a “Borrower”; together with
PMAC, the “Borrowers”) and CITIBANK, N.A. (“Lender”), to the Amended and
Restated Loan and Security Agreement, dated as of September 15, 2016, among
Borrowers and Lender, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Borrowers and Lender have agreed to make certain modifications to the
Agreement, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Borrower represents to Lender that such
Borrower is in full compliance with all of the terms and conditions of the
Agreement and each other Facility Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Facility
Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendments.  Effective as of March 3, 2017 (the "Amendment Effective
Date"), the Agreement is hereby amended as follows:

(a) Section 1.1 of Schedule I of the Agreement is hereby amended by adding the
new definitions of "Intercompany Debt", “March 2017 Extension Fee”, "Net
Income", "March 2017 Installment Amount" and "PFSI" in the appropriate
alphabetical order to read as follows:

"Intercompany Debt" shall mean unsecured debt between Guarantor or any wholly
owned Subsidiary or Affiliate (as applicable) of Guarantor on the one hand and
Guarantor or any other wholly owned Subsidiary or Affiliate (as applicable) of
Guarantor on the other; provided that for the avoidance of doubt any debt
involving Servicer or any Affiliates or Subsidiaries of PFSI on the one hand and
Guarantor or any other wholly owned Subsidiary or Affiliate (as applicable) of
Guarantor on the other shall not qualify as Intercompany Debt.

1

--------------------------------------------------------------------------------

EXECUTION

 

“March 2017 Extension Fee” shall have the meaning assigned to it in the Pricing
Side Letter.

“March 2017 Installment Amount” shall have the meaning assigned to it in the
Pricing Side Letter.

“Net Income” shall mean, for any period, the net income of any Person for such
period as determined in accordance with GAAP.

"PFSI" shall mean PennyMac Financial Services, Inc.

(b) Section 1.1 of Schedule I of the Agreement is hereby amended by deleting the
definitions of  "Change of Control", "Commitment Amount", "Indebtedness", “Loan
Repayment Date”, "MSR Value Cap", "Total Indebtedness" and "Uncommitted Amount"
in their entirety and replacing them with the following:

“Change of Control” shall mean the occurrence of any of the following: (a) with
respect to a Borrower or the Guarantor, the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of outstanding shares of voting stock of a
Borrower or the Guarantor if after giving effect to such acquisition such Person
or Persons owns twenty-five percent (25%) or more of such outstanding shares of
voting stock, (b) Guarantor ceases to directly or indirectly own and control, of
record and beneficially, 100% of the Equity Interests of either (i) PennyMac
Operating Partnership, L.P. or (ii) PennyMac GP OP, Inc., or (c) PennyMac
Operating Partnership, L.P. shall cease to own and control, of record and
beneficially, 100% of the Equity Interests of Borrower.

“Commitment Amount” shall mean $400,000,000.

“Indebtedness” means as to any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) capital lease obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person by a note, bond, debenture or
similar instrument, excluding non-recourse debt, including securitization debt,
and any debt classified as Intercompany Debt that is eliminated on the
accompanying consolidating financial statements of Guarantor and its
Subsidiaries.

“Loan Repayment Date” means, the earlier to occur of (i) October 20, 2017, or
(ii) such earlier date as may be notified by Lender in accordance with Section
8.02(a).

2

--------------------------------------------------------------------------------

EXECUTION

 

“MSR Value Cap” shall have the meaning assigned to it in the Pricing Side
Letter.

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP.

“Uncommitted Amount” shall mean $0.00.

(c) Section 2.10 of the Agreement is hereby amended by adding the following
language at the end of such section:

In connection with the extension of the Loan Repayment Date from March 3, 2017
to October 20, 2017, Borrowers jointly and severally agree to pay to Lender an
additional commitment fee for the period beginning on March 3, 2017 through
October 20, 2017, equal to the March 2017 Extension Fee. The March 2017
Extension Fee shall be payable in eight (8) installments each equal to the March
2017 Installment Amount. The first installment of the March 2017 Extension Fee
shall be payable on or prior to March 3, 2017 and each subsequent installment
shall be payable on or prior to the 15th day of each succeeding month (or in
each case if such date is not a Business Day, the preceding Business
Day).  Lender may, in its sole discretion, net all or any portion of March 2017
Extension Fee or additional commitment fee that is due and payable from the
proceeds of any Loan made to any Borrower.   In the event that the Termination
Date is accelerated pursuant to Section 8.02 to a date which is prior to the
payment in full of all installments of the March 2017 Extension Fee, any unpaid
installments of the March 2017 Extension Fee shall be payable on the Termination
Date.  The March 2017 Extension Fee is and shall be deemed to be fully earned as
of March 3, 2017 and non-refundable when paid.  

(d) Section 6.01(o) of the Agreement is hereby amended by deleting Section
6.01(o) in its entirety and replacing it with the following:

(o) Chief Executive Office.  PMAC’s corporate headquarters on the date hereof is
located at 3043 Townsgate Road, Suite 300, Westlake Village,
CA  91361.  Holdings’ corporate headquarters on the date hereof is located at
3043 Townsgate Road, Suite 310, Westlake Village, CA  91361.

(e) Section 6.01(r) of the Agreement is hereby amended by deleting Section
6.01(r) in its entirety and replacing it with the following:

(r) Leverage Ratio; Liquidity; Adjusted Tangible Net Worth; Profitability. (i)
(A) The ratio of PMAC’s Total Indebtedness to Adjusted Tangible Net Worth is not
greater than 12:1; (B)  the Liquidity of PMAC is greater than $10,000,000 as of
the last day of the prior calendar month; (C) the Adjusted Tangible Net Worth of
PMAC is greater than or equal to $140,000,000;  (ii) (A) The ratio of Holdings’
Total Indebtedness to Adjusted Tangible Net Worth is not greater than 10:1;
(B)  the combined Liquidity of PMAC and Holdings is greater than
$25,000,000;  (C) the Adjusted Tangible Net Worth of Holdings is greater than or
equal to $220,000,000 (iii) (A) Guarantor’s Adjusted Tangible Net Worth is
greater than or equal to $830,000,000; (B) the combined amount of unrestricted
cash of Guarantor and its Subsidiaries is greater than or equal to $40,000,000;
(C) the ratio of Guarantor’s Total Indebtedness to Adjusted Tangible Net Worth
is less than 7:1; and (D) Guarantor’s consolidated Net Income has been equal to
or greater than $1.00 for at least one (1) of the previous two (2) consecutive
fiscal quarters, as of the end of the last fiscal quarter.

3

--------------------------------------------------------------------------------

EXECUTION

 

(e) Section 8.01(j) of the Agreement is hereby amended by deleting Section
8.01(j) in its entirety and replacing it with the following:

A Borrower Party shall fail to comply with the following financial covenants:

(i) with respect to PMAC (A) the ratio of PMAC’s Total Indebtedness, to Adjusted
Tangible Net Worth shall not at any time be greater than 12:1; (B)  PMAC’s
Liquidity is not less than $10,000,000 as of the last day of the prior calendar
month; (C) the Adjusted Tangible Net Worth of PMAC is greater than or equal to
$140,000,000;

(ii) with respect to Holdings (and PMAC as applicable) (A) the ratio of
Holdings’ Total Indebtedness, to Adjusted Tangible Net Worth shall not at any
time be greater than 10:1; (B)  the combined Liquidity of Holdings and PMAC is
not less than $25,000,000 as of the last day of the prior calendar month; (C)
the Adjusted Tangible Net Worth of Holdings is greater than or equal to
$220,000,000; and

(iii) with respect to Guarantor, (A) the ratio of Guarantor’s Total
Indebtedness, to Adjusted  Tangible Net Worth shall not at any time be greater
than 7:1; (B)  the combined amount of unrestricted cash of Guarantor and its
Subsidiaries is not less than $40,000,000 as of the last day of the prior
calendar month; (C) the Adjusted Tangible Net Worth of Guarantor is greater than
or equal to $830,000,000; and (D) as of the end of the immediately preceding
calendar quarter, Guarantor’s consolidated Net Income for at least one (1) of
the previous two (2) consecutive fiscal quarters, as of the end of the last
fiscal quarter.

(f) Exhibit 2.02(a) of the Agreement is hereby amended by deleting Exhibit
2.02(a) in its entirety and replacing it with Annex A attached hereto.

Section 2. Conditions Precedent.  The effectiveness of this Amendment Number
Four shall be conditioned upon (i) the execution and delivery by Lender and
Borrowers of Amendment Number Four to the Pricing Side Letter, and (ii) the
execution and delivery by Borrowers of a Second Amended and Restated Note in the
form of Annex A attached hereto, in each case, dated as of the date hereof.  

Section 3. Fees and Expenses.  Borrowers agree to pay to Lender all reasonable
out of pocket costs and expenses incurred by Lender in connection with this
Amendment Number Four (including all reasonable fees and out of pocket costs and
expenses of the Lender’s legal counsel) in accordance with Section 3.03 of the
Agreement.

Section 4. Representations.  Each Borrower hereby represents to Lender that as
of the date hereof, such Borrower is in full compliance with all of the terms
and conditions of the Agreement and each other Facility Document and no Default
or Event of Default has occurred and is continuing under the Agreement or any
other Facility Document.

Section 5. Binding Effect; Governing Law.  This Amendment Number Four shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER FOUR SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

4

--------------------------------------------------------------------------------

EXECUTION

 

Section 6. Counterparts.  This Amendment Number Four may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.  The parties agree that this Amendment Number Four, any documents to
be delivered pursuant to this Amendment Number Four and any notices hereunder
may be transmitted between them by email and/or by facsimile.  The parties
intend that faxed signatures and electronically imaged signatures such as .pdf
files shall constitute original signatures and are binding on all parties.

Section 7. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Four need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 

5

--------------------------------------------------------------------------------

EXECUTION

 

IN WITNESS WHEREOF, Borrowers and Lender have caused this Amendment Number Four
to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC CORP.,

as a Borrower

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC HOLDINGS, LLC

as a Borrower

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

CITIBANK, N.A., as Lender

 

 

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

 

 

Citibank, N.A.

 

ACKNOWLEDGED AND AGREED

 

PENNYMAC MORTGAGE INVESTMENT TRUST

as Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

(Amendment No. 4 to A&R LSA PennyMac/Citi - March 2017)

102488517\V-3

--------------------------------------------------------------------------------

 

Annex A

EXHIBIT 2.02(a)

FORM OF AMENDED AND RESTATED PROMISSORY NOTE

March 3, 2017

$400,000,000

New  York, New York

FOR VALUE RECEIVED, PENNYMAC CORP., a Delaware corporation (the “PMAC”) and
PENNYMAC HOLDINGS, LLC, a Delaware limited liability company ("Holdings" or a
"Borrower"; together with PMAC, the "Borrowers"), each jointly and severally,
hereby promise to pay to the order of CITIBANK, N.A. (the “Lender”), at the
principal office of the Lender at 390 Greenwich Street, New York, New York
10013, in lawful money of the United States, and in immediately available funds,
the principal sum of Four Hundred Million Dollars ($400,000,000) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrowers under the Loan Agreement), on the dates and in the
principal amounts provided in the Loan Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Loan
Agreement.

The date, amount and interest rate of each Loan made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loans made by the Lender.

This Note is the Note referred to in the Amended and Restated Loan and Security
Agreement dated as of September 15, 2016 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”) between the
Borrowers, and the Lender, and evidences Loans made by the Lender
thereunder.  Terms used but not defined in this Note have the respective
meanings assigned to them in the Loan Agreement.

The Borrowers, jointly and severally, agree to pay all the Lender’s reasonable
out-of-pocket costs of collection and enforcement (including reasonable
attorneys’ fees and disbursements of Lender's counsel) in respect of this Note
when incurred as required by Section 10.01 of the Loan Agreement.

Notwithstanding the pledge of the Collateral, the Borrowers hereby acknowledge,
admit and agree that each Borrower’s joint and several obligations under this
Note are recourse obligations of the Borrowers to which the Borrowers pledge
their full faith and credit.

Each Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary

102488517\V-3

--------------------------------------------------------------------------------

EXECUTION

 

for the Lender, in order to enforce payment of this Note, to first institute or
exhaust the Lender’s remedies against the Borrowers or any other party liable
hereon or against any Collateral for this Note.  No extension of time for the
payment of this Note, or any installment hereof, made by agreement by the Lender
with any person now or hereafter liable for the payment of this Note, shall
affect the liability under this Note of any Borrowers, even if a Borrower is not
a party to such agreement; provided, however, that the Lender and the Borrowers,
by written agreement between them, may affect the liability of a Borrower.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note.  Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.  

This Note replaces the indebtedness previously evidenced by that certain Amended
and Restated Promissory Note dated as of September 15, 2016 made by PMAC in
favor of Lender in the aggregate unpaid principal amount of all Loans made by
Lender to the Borrower pursuant to the Loan Agreement (the “Prior Note”).  This
Note is given in substitution for but not in payment of such Prior Note and does
not and shall not be deemed to constitute a novation thereof.  Upon the
execution of this Note, the indebtedness evidenced by this Note shall no longer
be evidenced by the Prior Note and the Prior Note, to the extent of such
indebtedness, shall be of no further force and effect upon the execution of this
Note; provided, however, that all outstanding indebtedness, including, without
limitation, principal and interest under the Prior Note as of the date of this
Note, is hereby deemed indebtedness evidenced by this Note and is incorporated
herein by this reference.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). EACH BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH BORROWER HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH BORROWER HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THE
LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF
ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER JURISDICTION.

 

--------------------------------------------------------------------------------

EXECUTION

 

EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

PENNYMAC HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

PENNYMAC CORP.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

EXECUTION

 

SCHEDULE OF LOANS

This Note evidences Loans made under the within‑described Loan Agreement to the
Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

 

Date Made

Principal Amount

of Loan

Amount Paid

or Prepaid

Unpaid Principal

Amount

Notation

Made by

 

 

 

 

 

 

 